Case 1:20-cv-00332-MJT-ZJH Document 15 Filed 12/16/20 Page 1 of 2 PageID #: 54




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

TOMMY LEE SIMMONS                                §

VS.                                              §       CIVIL ACTION NO. 1:20-CV-332

OFFICER NOBLES, ET AL.                           §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Tommy Lee Simmons,an inmate confined at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, filed this civil rights action pursuant to Bivens v. Six Unknown

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), against Officer N. Nobles and

Secretary Coleman.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper notice

was given to the plaintiff at his last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
Case 1:20-cv-00332-MJT-ZJH Document 15 Filed 12/16/20 Page 2 of 2 PageID #: 55




                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 14) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.

                                      SIGNED this 16th day of December, 2020.




                                                                     ____________________________
                                                                     Michael J. Truncale
                                                                     United States District Judge




                                                2
